Citation Nr: 1630684	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1983 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right foot disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1983, service connection for a right foot disability was denied on the basis that the right foot condition was a developmental disability, and was not permanently aggravated by his active service. 

2.  Evidence received since the November 1983 rating decision denying service connection for a right foot disability includes the Veteran's lay statements and medical evidence; this evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1983 RO decision that denied entitlement to service connection for a right foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
2.  New and material evidence has been received to reopen the claim for service connection for a right foot disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a right foot disability in March 2013.  It was denied by way of a January 2014 rating decision.  

At the time of the last final denial, evidence of record included VA and private medical treatment records, and service treatment records.

Since the prior final denial, evidence added includes the Veteran's statements and additional medical evidence, as well as additional service treatment records.  The Veteran essentially asserts that he has experienced the claimed disability since active service, as active service permanently aggravated his congenital right foot disability.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for entitlement to service connection for a right foot disability is reopened.  As additional development is required, the claim for service connection is remanded below.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened, and the appeal is granted to this extent only.
REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issue.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran asserts that his right foot disability is related to his active service.  He asserts that he experienced orthopedic injuries when he was required to march long distances with heavy gear and that, as a result, his congenital sixth metatarsal (sixth toe) was permanently aggravated by his active service. 

The Veteran's service treatment records (STRs) that are currently in the claims file show that he was treated for right foot issues in active service.  

There appear to be additional STRs that were scanned into the Veteran's virtual claims file (VBMS) on April 14, 2016.  They are not, however, currently included in the evidence of record.  As such, the AOJ must obtain those STRs and associate them with VBMS before the Veteran's claim is adjudicated.  

In addition, the Veteran has never received a VA examination for his claim.  The STRs currently in evidence show that the Veteran was accepted into active service despite his right foot disorder.  They also indicate that he was discharged for the right foot disorder about two months after he entered service.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right foot disability, to include whether such disability was permanently aggravated by his active service.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's remaining STRs, which the record suggests were scanned in April 2016, with the VBMS virtual claims file.  If these records are unavailable, the RO should explain why and what attempts were made to obtain them.

2. Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current right foot disability.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  

The examiner should provide a rationale for any opinions expressed and reconcile any opinion with all pertinent evidence of record, including the service medical records, post-service medical records, and VA treatment records.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability in service and continuity of symptomatology thereafter.  

The examiner should provide the following opinions:

a) Diagnose all current right foot disorders.

b) Opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed right foot disorder is related to the Veteran's active service, to include whether any congenital right foot disorder was permanently aggravated by (made chronically worse by) the Veteran's active service. 

3. Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


